Citation Nr: 1112848	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served in the Army National Guard and had verified active duty for training (ADT) from August 20, 1988 to December 15, 1988.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for PTSD.

The Board previously remanded the claim in December 2009 for further development and to obtain Social Security Administration (SSA) disability records.  

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the issue as service connection for an acquired psychiatric disorder to include depression and PTSD.


FINDINGS OF FACT

1.   All relevant evidence necessary for the equitable disposition of issue on appeal was obtained.

2.  The evidence of record demonstrates the Veteran does not have a psychiatric disorder as a result of an event, injury, or disease during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed claim for service connection in October 2005.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in November 2005 and December 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in December 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in July 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service personnel records, service treatment records, SSA disability medical records, and post-service VA treatment records pertaining to his claimed disability have been obtained and associated with his claims file.

VA need not conduct an examination with respect to the service connection claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006) (emphasis added), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent medical evidence does not provide any indication that the Veteran's diagnosed depression and rule out PTSD is based on a verified stressor and/or related to service.  Therefore, a VA examination to evaluate the claimed acquired psychiatric disorder is not warranted.

The Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active duty includes any period of ADT during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INADT) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6.

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ADT or from injury incurred or aggravated while performing INADT.  See 38 U.S.C.A. §§ 101(24), 106, 1110.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

To establish service connection for PTSD there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a stressor during service - to support a diagnosis of PTSD - will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines a veteran engaged in combat with the enemy and the alleged stressor is combat-related, then lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided the testimony/statement is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If combat is not shown (or if there is a determination that the veteran engaged in combat but the claimed stressor is unrelated to that combat), then there must be independent evidence corroborating the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not [of itself] suffice to verify the occurrence of a claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The record does not show or suggest, and the Veteran does not allege that he engaged in combat, or that his stressor to support a diagnosis of PTSD is combat-related; instead, he claims he has PTSD due to sexual assault during service.

The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); however, a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  Just because a physician or other health professional accepted an appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999), the Court clarified that the general rule discussed in Moreau, that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in- service stressor, does not apply to claims for PTSD based on sexual assault.

Factual Background and Analysis

Although most service treatment records are unavailable, service personnel records and May 1983 and June 1984 Reserve Officer Training Corps (ROTC) physical examination reports are silent for any complaints or diagnoses of an acquired psychiatric disorder.  

Social Security Administration (SSA) disability records indicate the Veteran suffered a traumatic brain injury in 1997 in an automobile accident.  

A July 2005 VA progress note included a diagnosis of PTSD; however, the basis for the diagnosis was not indicated, other than he had a closed head injury in 1997. 

During an August 2005 VA military sexual trauma (MST) intake evaluation, the examiner noted that there did not appear to be a significant MST.  The Veteran's wife voiced concerns and supported the legitimacy of specific experiences the Veteran had in service.  The examiner highlighted that the Veteran did not perceive these experiences as a significant threat to his, or others', safety, and did not react with fear, helplessness, or horror.  The examiner further indicated that a number of traumatic experiences that the Veteran had while in military training exercises appeared more salient for the Veteran.  The diagnoses were traumatic brain injury, rule out major depressive disorder, and rule out adjustment disorder.  

In an August 2005 VA progress note, the Veteran and his wife stated they were under considerable stress because of problems related to their home. 

In a subsequent August 2005 VA neurology consult, the Veteran's wife stated that while in service, the Veteran was bitten by a poisonous centipede, became delirious, and was hospitalized and sent to a psychiatric ward.  He was stabilized and discharged.  A DA Form 2173 (Statement of Medical Examination and Duty Status) dated May 17, 1991 was to the effect that on May 4, 1991, the Veteran was bitten by a centipede, taken to a civilian hospital where he was treated for nausea, fever, muscle spasms and muscle pain.  On May 6, 1991 he was transported to Kenner Army Hospital for follow-up and release.  The record is silent for any psychiatric complications resulting from the insect bite.

During a September 2005 VA MST consultation, the Veteran reported he did not experience combat during his service, but that he witnessed many events in which he saw other people killed or injured or threatened with death or injury.  Four such incidents included, first, when a student tripped and the bayonet went through his head under his chin; second, when he helped pull people from a tank that caught fire; third, when he saw people killed by live fire exercises; and finally, when he saw a man injured very badly from a fall during a leadership reaction course.  He did not recall feeling intense fear, helplessness, and horror during these incidents.  However, he did report that he had reexperiencing, avoidance symptoms, and increased arousal.  He admitted he was unsure how many of the increased arousal symptoms are more of a direct result of his traumatic brain injury.  

The Veteran reported that the longest job he held was for 8 years as a Marine Service Tech at his own company, and that he was also a volunteer firefighter for a long time and saw "lots of traumatic events" while responding to emergencies for this position.  He indicated he has been on disability since 1999.  The Veteran and his wife reported significant financial problems since the Veteran's post-service accident.  The Veteran also reported military sexual trauma, however, the examiner noted that the events he described appeared to fall short of the definition of trauma.  He described one incident of hazing that he refused, and being uncomfortable with behaviors of female soldiers.  He denied being forced to engage in sexual behaviors.  The diagnoses were adjustment disorder with depressed mood, rule out PTSD, and rule out mood disorder due to a general medical condition.  

In an October 2005 VA social work note, the Veteran reported military sexual trauma.  He stated  he was a lieutenant in the National Guard and he was on weekend drill.  He stated there was another lieutenant in personnel that wanted to have dinner with him, and then have sex with him.  He did not turn her down because he was afraid she would mess with his personnel folder and he stated he felt very dirty afterward.  

In a March 2006 VA progress note, the diagnosis was rule out PTSD.  

In an April 2006 VA progress note, the Veteran reported several instances of abuse as a child, including being strangled by a teacher. 

In a May 2006 VA progress note, the examiner referred to results from a progress note of which the date is not included that indicated a Beck Depression Inventory score of 35 consistent with severe depression, a Beck Hopeless score of 19 which is within the severe range, and a PTSD checklist score of 51, meeting the criteria for PTSD. 

VA progress notes dated from November 2005 to June 2006 indicate the Veteran continued to receive counseling due to his claimed military sexual trauma.  

In a July 2007 stressor questionnaire response, the Veteran reported eight stressors.  First, he referred to an incident he claimed caused his hearing loss, the firing of a missile simulator.  Second, in June 1985, he stated he had to start IVs with no medical training to attempt to save lives from heat stroke.  Third, in June 1988, he had to pull an unidentified sergeant out of a burning tank loaded with live ammunition.  Fourth, in November 1989, a fellow classmate fell on a bayonet killing him.  Fifth, in 1991, he witnessed a troop fall 15 feet, headfirst onto concrete while negotiating an obstacle course.  Sixth, in 1989 he was threatened with hazing, but he fought back.  Seventh, in 1986, he was lectured after disciplining a troop from another unit.  Eighth, the Veteran reported his military sexual trauma.  He stated he was ordered to "provide himself" to a female member of the cadre. 

In the February 2008 substantive appeal, the Veteran again stated he experienced military sexual trauma with abuse of authority.  He stated he resigned precipitously and unexpectedly from the National Guard following the incident.  

Service personnel records indicate the Veteran was discharged from the Army National Guard of Virginia in May 1992 after eight years of service. 

Analysis

Although the Veteran presented other incidents which he claimed were traumatic, including the death and injury of soldiers while in training, the Board find the opinion of the August 2005 VA neurologist the most probative that a number of traumatic experiences that the Veteran had while in military training exercises appeared more salient for the Veteran.  However, during treatment, the Veteran has constantly and consistently referred to his claimed military sexual trauma.  

Because sexual assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the claimant has alleged. Therefore, evidence from sources other than the appellant's service records may corroborate an account of a stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  Evidence of behavior changes following a claimed assault is one type of relevant evidence that may be found in these cases.  Examples of behavior changes that may constitute credible corroborating evidence of a stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

As noted by the Court in Bradford v. Nicholson, 20 Vet. App. 200 (2006), § 3.304(f)(3) provides "unequivocally" that "VA will not deny a [PTSD] claim that is based on in-service personal assault" without first providing the requisite notice.  The Court also stated that § 3.304(f)(3) requires VA to advise personal assault claimants that credible supporting evidence of a stressor may include (1) "evidence from sources other than the Veterans service records" or (2) "evidence of behavior changes."

The Veteran's available service treatment records are unremarkable for any express indication of complaints of or treatment for sexual assault - either as a matter of his mental or his physical health.  However, in Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the BVA of its obligations to assess the credibility and probative value of the other evidence."

The Veteran's personnel records from the National Guard also do not document any complaints of sexual assault.  He received an honorable discharge.  

Medical treatment records in the file show no mention of his alleged assault until 2005 (right before he filed his application to reopen a claim of service connection for PTSD). Cf. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].

The Veteran has not presented any other evidence that tends to corroborate that his alleged stressor events in service, sexual assault, actually occurred.  In fact, the Veteran denied every being forced to have sex in the September 2005 VA progress note.  Consequently, he has not met an essential legal requirement for establishing service connection for PTSD.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD based on sexual assault.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran.

With regard to psychiatric disorder other than PTSD, the Veteran was diagnosed with adjustment disorder and depressive disorder during the period of this appeal (see, e.g., September 2005 and May 2006 VA progress notes).  The weight of the evidence is against service connection for this psychiatric disorder.  As the above analysis reflects, service connection is not warranted for any diagnosed psychiatric disorder because there is no credible supporting evidence that any in-service injury or disease occurred, including the claimed in-service stressful event; the Veteran did not experience chronic psychiatric symptoms, including depressive disorder, in service; the Veteran did not experience continuous psychiatric symptoms, including depressive disorder, since service separation.

In addition to the medical evidence, the Board has considered the assertions advanced by the Veteran and his representative in connection with the appeal.  The Board does not doubt the sincerity of the Veteran's belief that he has PTSD as a result of events during military service.  However, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the lay assertions as to the nature, onset, or etiology of his claimed psychiatric disability have no probative value. 

There is no reasonable doubt to resolve in the Veteran's favor and his claim for service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


